DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         OCEAN DRIVE WHOLESALE AND RETAIL LTD. CO.,
           a dissolved Florida limited liability company, and
                           DEKEL SVORAI,
                              Appellants,

                                   v.

            SANDTON CAPITAL PARTNERS, L.P., and
      N427TL, LLC, a dissolved Florida limited liability company,
                             Appellees.

                             No. 4D21-1586

                              [May 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE10-
33527.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellants.

  Riley W. Cirulnick of Lorium Law, Fort Lauderdale, for appellee
Sandton Capital Partners, L.P.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.